Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to correspondence 09/03/21 regarding application 16/679,440, in which claims 1, 10, and 19 were amended. Claims 1-20 are pending in the application and have been considered.

Response to Arguments
The arguments on pages 7-9 regarding the 35 U.S.C. 103 rejections based on Sharpe, Prahlad, Leidner, Estes, Cornett, and Schwartz have been considered but are moot in view of the new grounds for rejection, necessitated by Applicant’s amendments.

Claim Interpretation
Claims 19 and 20 are directed to a “computer program product… comprising a computer readable storage medium”. According to paragraph [0074] of the specification, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, the broadest reasonable interpretation of “storage medium” consistent with the specification does not encompass transitory media types. This is NOT a rejection and is solely for clarity of the record.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (2004/0107124) in view of Prahlad et al. (10,057,184), in further view of Leidner et al. (2012/0221485), in further view of Huang et al. (2008/0249764).

Consider claim 1, Sharpe discloses a system comprising: a memory that stores computer executable components; and a processor that executes computer executable components stored in the memory (a processor and memory are implicit in software implementing neural networks, etc. to analyze network electronic communications, [0025]-[0026]), wherein the computer executable components comprise: a knowledge base generation component that generates a knowledge graph corresponding to respective commitments created via tribal exchanges, the knowledge graph comprising a semantic level and an operational level (monitoring electronic communications such as email or instant messaging for compliance, [0023], to analyze complex interrelationships between legislative acts and interactions between business processes and costing models, i.e. commitments, [0014], to generate a unified compliance model made up of ontologies, [0022], [0025]); and an assessment component that retrieves information from the knowledge graph at the semantic level and the operational level (a primary advantage to using a hierarchy of ontologies to implement the unified compliance model is their ability to represent explicitly the semantic meaning of the knowledge they 
Sharpe does not specifically mention a user account configuration, wherein the impact is based on the user account configuration.
Prahlad discloses a user account configuration, wherein the impact is based on the user account configuration (potential impacts of resource configuration changes, Fig 2-1 and 2-2, Col 11 lines 10-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe by including a user account configuration, wherein the impact is based on the user account configuration in order to address the challenge for web service users to monitor, manage, secure, and control their enterprises’ computing environment, as suggested by Prahlad (Col 1 lines 50-55).
Sharpe and Prahlad do not specifically mention a network parsing component that extracts and validates one or more sentences from the tribal exchanges by identifying n-grams in the tribal exchanges and parsing the n-grams to identify the sentences, wherein the n-grams comprise at least one of bigrams or trigrams.
Leidner discloses a network parsing component that extracts and validates one or more sentences from the tribal exchanges by identifying n-grams in the tribal exchanges and parsing the n-grams to identify the sentences, wherein the n-grams comprise at least unigrams (sentences containing trigger keywords such as “threat”, “bankruptcy”, “risk”, which are unigrams, are extracted and validated, [0045], from a text corpus including several message types, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe and Prahlad by including a network parsing component that extracts and validates one or more sentences from the tribal exchanges by identifying 
Sharpe, Prahlad, and Leidner do not specifically mention at least one of bigrams or trigrams.
Huang discloses bigrams and trigrams (bigrams and trigrams, [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, and Leidner by using bigrams and trigrams in addition to unigrams in order to improve classification by utilizing better features, as suggested by Huang ([0004]).

Consider claim 10, Sharpe discloses a computer-implemented (a computer is implicit in running software implementing neural networks, etc. to analyze network electronic communications, [0025]-[0026]) method comprising: generating, by a device operatively coupled to a processor, a knowledge graph corresponding to respective commitments created via tribal exchanges, the knowledge graph comprising a semantic level and an operational level (monitoring electronic communications such as email or instant messaging for compliance, [0023], to analyze complex interrelationships between legislative acts and interactions between business processes and costing models, i.e. commitments, [0014], to generate a unified compliance model made up of ontologies, [0022], [0025]); retrieving, by the device, an information from the knowledge graph at the semantic level and the operational level (a primary advantage to using a hierarchy of ontologies to implement the unified compliance model is their ability to represent explicitly the semantic meaning of the knowledge they contain, [0015]) and 
Sharpe does not specifically mention a user account configuration, wherein the impact is based on the user account configuration.
Prahlad discloses a user account configuration, wherein the impact is based on the user account configuration (potential impacts of resource configuration changes, Fig 2-1 and 2-2, Col 11 lines 10-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe by including a user account configuration, wherein the impact is based on the user account configuration for reasons similar to those for claim 1.
Sharpe and Prahlad do not specifically mention validating, by the device, one or more sentences from the tribal exchanges by identifying n-grams in the tribal exchanges and parsing the n-grams to identify the sentences, wherein the n-grams comprise at least one of unigrams, bigrams or trigrams.
Leidner discloses validating, by the device, one or more sentences from the tribal exchanges by identifying n-grams in the tribal exchanges and parsing the n-grams to identify the sentences, wherein the n-grams comprise at least one of unigrams, bigrams or trigrams (sentences containing trigger keywords such as “threat”, “bankruptcy”, “risk”, which are unigrams, are extracted and validated, [0045], from a text corpus including several message types, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe and Prahlad by validating, by the device, one or more sentences from the tribal exchanges by identifying n-grams in the tribal exchanges and parsing 
Sharpe, Prahlad, and Leidner do not specifically mention trigrams.
Huang discloses trigrams (trigrams, [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, and Leidner by trigrams in addition to unigrams for reasons similar to those for claim 1.

Consider claim 19, Sharpe discloses computer program product for extracting and maintaining tribal knowledge, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (a processor executing instructions from memory are implicit in software implementing neural networks, etc. to analyze network electronic communications, [0025]-[0026]), the program instructions executable by a processor to cause the processor to: generate, by the processor, a knowledge graph corresponding to respective commitments created via tribal exchanges, the knowledge graph comprising a semantic level and an operational level (monitoring electronic communications such as email or instant messaging for compliance, [0023], to analyze complex interrelationships between legislative acts and interactions between business processes and costing models, i.e. commitments, [0014], to generate a unified compliance model made up of ontologies, [0022], [0025]); retrieve, by the processor, information from the knowledge graph at the semantic level and the operational level (a primary advantage to using a hierarchy of ontologies to implement the unified compliance model is their ability to represent explicitly the semantic meaning of the knowledge they contain, [0015]) and assesses an impact of enforcing a compliance control 
Sharpe does not specifically mention a user account configuration, wherein the impact is based on an identity of a user associated with the user account configuration.
Prahlad discloses a user account configuration, wherein the impact is based on an identity of a user associated with the user account configuration (identity management service, Col 6 lines 48-66, potential impacts of resource configuration changes, Fig 2-1 and 2-2, Col 11 lines 10-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe by including a user account configuration, wherein the impact is based on an identity of a user associated with the user account configuration for reasons similar to those for claim 1.
Sharpe and Prahlad do not specifically mention extracting one or more sentences from the tribal exchanges by identifying n-grams in the tribal exchanges and parsing the n-grams to identify the sentences.
Leidner discloses extracting one or more sentences from the tribal exchanges by identifying n-grams in the tribal exchanges and parsing the n-grams to identify the sentences (sentences containing trigger keywords such as “threat”, “bankruptcy”, “risk”, which are unigrams, are extracted and validated, [0045], from a text corpus including several message types, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe and Prahlad by extracting one or more 
Sharpe, Prahlad, and Leidner do not specifically mention bigrams.
Huang discloses bigrams (bigrams, [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, and Leidner by bigrams in addition to unigrams for reasons similar to those for claim 1.

Consider claim 2, Sharpe discloses the tribal exchanges comprise at least one of conversations, forum postings, chats, emails, wikis, or software repository issues (monitoring electronic communications such as email or instant messaging for compliance, [0023]). 
Sharpe does not specifically mention the impact of enforcing the compliance control comprises devices impacted as part of enforcing the compliance control. 
Prahlad discloses mention the impact of enforcing the compliance control comprises devices impacted as part of enforcing the compliance control (potential impacts of resource configuration changes shown in the device map, Fig 2-1 and 2-2, Col 11 lines 10-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe such that the impact of enforcing the compliance control comprises devices impacted as part of enforcing the compliance control for reasons similar to those for claim 1.
Consider claim 11, Sharpe discloses the tribal exchanges comprise at least one of conversations, forum postings, chats, emails, wikis, or software repository issues (monitoring electronic 
Consider claim 20, Sharpe discloses the tribal exchanges comprise at least one of conversations, forum postings, chats, emails, wikis, or software repository issues (monitoring electronic communications such as email or instant messaging for compliance, [0023]) and wherein the program instructions are further executable by the processor to cause the processor to employ artificial intelligence to learn about the different types of tribal knowledge associated with the tribal exchanges and owners and behaviors of the tribal knowledge (a large collection of tightly focused neural networks, each trained to detect a specific pattern of network behavior could be used for low-level detection. The inferred entities produced from this detection layer would be persisted in the ontologies making up the unified compliance model. Subsequently, a mid level classification layer, possibly using a fuzzy logic system, could classify the collections of events. Once again, the results from this cluster analysis would be persisted in the unified model. A high-level belief network could be subsequently utilized to assign probabilities indicating possible threats, violations or levels of compliance. Finally, an influence diagram could be utilized to generate an optimal response to the recognized situation, [0025]).


Claims 3-5, 7-9, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (2004/0107124) in view of Prahlad et al. (10,057,184), in further view of Leidner et al. (2012/0221485), in further view of Huang et al. (2008/0249764), in further view of Estes et al. (9,348,815).

Consider claim 3, Sharpe and Prahlad do not, but Leidner discloses identifying tasks from the one or more sentences extracted, wherein identification of the tasks is based on identifying language in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe and Prahlad by identifying tasks from the one or more sentences extracted, wherein identification of the tasks is based on identifying language in the one or more sentences extracted that correspond to an action in combination with promissory language or language conveying intent to perform the action in the one or more sentences in order to better manage risks, as suggested by Leidner ([0003]).
Sharpe, Prahlad, Leidner, and Huang do not specifically mention a network parsing component that tracks respective conversations corresponding to the tribal exchanges, resulting in tracked conversations, and identifies respective establishment points in the tracked conversations for the respective commitments.
Estes discloses the computer executable components further comprise: a network parsing component that tracks respective conversations corresponding to the tribal exchanges, resulting in tracked conversations, and identifies respective establishment points in the tracked conversations for the respective commitments (“I know X, Y about person A, streams of conversation projected over geography and time, Col 18 lines 10-21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang such that the computer executable components further comprise: a network parsing component that tracks respective conversations corresponding to the tribal exchanges, resulting in tracked conversations, and identifies respective establishment points in the tracked conversations for the respective commitments 

Consider claim 4, Sharpe, Prahlad, Leidner, and Huang do not, but Estes discloses the network parsing component also extracts the tracked status changes associated with the respective commitments based on analysis of portions of the tracked conversations subsequent to the respective establishment points for the respective commitments (user-defined reasoners map probability of an assertion to propagate in the knowledge graph, Col 18 lines 1-9, changes in user opinion over time, streams of conversation projected over geography and time, Col 18 lines 10-21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang such that the network parsing component extracts the tracked status changes associated with the respective commitments based on analysis of portions of the tracked conversations subsequent to the respective establishment points for the respective commitments for reasons similar to those for claim 3.

Consider claim 5, Sharpe, Prahlad, Leidner, and Huang do not, but Estes discloses the knowledge base generation component builds a list of topics of interest based on the knowledge graph (super entities, Col 4-5 lines 65-2, “politics” being an example of a topic of interest).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang such that the knowledge base generation component builds a list of topics of interest based on the knowledge graph for reasons similar to those for claim 3.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang such that the computer executable components further comprise: a query processing component that receives a query associated with the knowledge graph, identifies parties associated with the tribal knowledge based on the semantic level of the knowledge graph, and extracts operational information associated with the tribal knowledge based on the operational level of the knowledge graph for reasons similar to those for claim 3.
Consider claim 8, Sharpe, Prahlad, Leidner, and Huang do not, but Estes discloses the query processing component also extracts operational information associated with the tribal knowledge based on the operational level of the knowledge graph (querying for entities, concepts, relationships, and metadata associated with the messages, Fig 7, Col 19 lines 27-45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang such that the query processing component also extracts operational information associated with the tribal knowledge based on the operational level of the knowledge graph for reasons similar to those for claim 3.

Consider claim 9, Sharpe, Prahlad, Leidner, and Huang do not, but Estes discloses: a guidance component that provides information to an entity regarding deployment of automated compliance controls based on the knowledge graph at the semantic level and the operational level (an analyst may be able to infer information based on the knowledge graph, such as evidence of insider trading, Col 10 lines 15-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang by including a guidance component that provides information to a user regarding deployment of automated compliance controls based on the knowledge graph at the semantic level and the operational level for reasons similar to those for claim 3.

Consider claim 12, Sharpe, Prahlad, Leidner, and Huang do not, but Estes discloses: tracking, by the device, respective conversations corresponding to the tribal exchanges, resulting in tracked conversations, and identifies respective establishment points in the tracked conversations for the respective commitments (knowledge graph, Fig 3, Col 2 lines 62-64, created from analyzing streams of conversation, Col 18 lines 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang by tracking, by the device, respective conversations corresponding to the tribal exchanges, resulting in tracked conversations, and identifies respective establishment points in the tracked conversations for the respective commitments for reasons similar to those for claim 3.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang by extracting, by the device, a network parsing component that extracts the tracked status changes associated with the respective commitments based on analysis of portions of the tracked conversations subsequent to the respective establishment points for the respective commitments for reasons similar to those for claim 3.

Consider claim 14, Sharpe, Prahlad, Leidner, and Huang do not, but Estes discloses the generating comprises building a list of topics of interest based on the knowledge graph (super entities, Col 4-5 lines 65-2, “politics” being an example of a topic of interest). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang such that the generating comprises building a list of topics of interest based on the knowledge graph for reasons similar to those for claim 3.

Consider claim 16, Sharpe, Prahlad, Leidner, and Huang do not, but Estes discloses: receiving, by the device, a query associated with the knowledge graph, identifies parties associated with the tribal knowledge based on the semantic level of the knowledge graph (querying for entities, concepts, relationships, and metadata associated with the messages, Fig 7, Col 19 lines 27-45). 



Consider claim 17, Sharpe, Prahlad, Leidner, and Huang do not, but Estes discloses: extracting, by the device, operational information associated with the tribal knowledge based on the operational level of the knowledge graph (querying for entities, concepts, relationships, and metadata associated with the messages, Fig 7, Col 19 lines 27-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang by extracting, by the device, operational information associated with the tribal knowledge based on the operational level of the knowledge graph for reasons similar to those for claim 3.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (2004/0107124) in view of Prahlad et al. (10,057,184), in further view of Leidner et al. (2012/0221485), in further view of Huang et al. (2008/0249764), in further view of Estes et al. (9,348,815), in further view of Cornett et al. (2004/0165544).


Consider claim 18, Sharpe, Prahlad, Leidner, and Huang do not, but Estes discloses: providing, by the device, information to a user regarding deployment of automated compliance controls based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang by providing, by the device, information to a user regarding deployment of automated compliance controls based on the knowledge graph at the semantic level and the operational level for reasons similar to those for claim 3.
Sharpe, Prahlad, Leidner, Huang, and Estes do not specifically mention wherein the information to the user comprises information to guide the user through a process dictated by the automated compliance controls.
Cornett discloses wherein the information to the user comprises information to guide the user through a process dictated by the automated compliance controls (enforcing, by a wizard, user compliance, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, Huang, and Estes such that the information to the user comprises information to guide the user through a process dictated by the automated compliance controls in order to better enforce compliance, as suggested by Cornett ([0103]).


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (2004/0107124) in view of Prahlad et al. (10,057,184), in further view of Leidner et al. (2012/0221485), in further view of Huang et al. (2008/0249764), in further view of Estes et al. (9,348,815), in further view of Schwartz et al. (2012/0030729).



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang such that the knowledge base generation component identifies entities related to respective ones of the topics of interest based on the knowledge graph and the tribal exchanges in order to derive critical information from large amounts of data, as suggested by Estes (Col 1 lines 26-35).
Sharpe, Prahlad, Leidner, Huang, and Estes do not specifically mention identifying subject matter experts.
Schwartz discloses identifying subject matter experts ([0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, Huang, and Estes by identifying subject matter experts in order to better aid an analyst, as suggested by Schwartz ([0004-0005]).

Consider claim 15, Sharpe, Prahlad, Leidner, and Huang do not, but Estes discloses the knowledge base generation component identifies entities related to respective ones of the topics of interest based on the knowledge graph and the tribal exchanges (sub and super entities, Col 4-5 lines 60-2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, and Huang such that the knowledge base generation component identifies entities related to respective ones of the topics of 
Sharpe, Prahlad, Leidner, Huang, and Estes do not specifically mention identifying subject matter experts.
Schwartz discloses identifying subject matter experts ([0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharpe, Prahlad, Leidner, Huang, and Estes by identifying subject matter experts for reasons similar to those for claim 6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                         09/14/21